Filed by The Pepsi Bottling Group, Inc. pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: The Pepsi Bottling Group, Inc. Commission File No.: 001-14893 October 27, 2009 To:PBG Employees Subject:Transaction update: EU approves bottler mergers, other regulatory processes continue Dear PBG Colleagues, Yesterday, the European Commission, the European Union’s executive arm which has oversight for mergers, acquisitions and divestitures, approved the proposed mergers of PepsiCo, Pepsi Bottling Group and PepsiAmericas.While the EU approval is an important step in the mergers’ process, it is neither an indicator nor an influencer of any decisions that the Federal Trade Commission (FTC) or Securities & Exchange Commission (SEC) will make in the United States, and these processes are still underway in the U.S.In addition, there are a number of regulatory and legal steps that must be completed in Europe before the transaction is completed. The merger is still expected to close in late 2009 or early 2010. Certain Legal Notices Cautionary Statement This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. PepsiCo, Inc. (“PepsiCo”) and The Pepsi Bottling Group, Inc. (“PBG”) have filed with the Securities and Exchange Commission (“SEC”) a registration statement on Form S-4 containing a preliminary proxy statement/prospectus and other documents with respect to the proposed acquisition of PBG. At the appropriate time, PBG will mail the final proxy statement/prospectus to shareholders of PBG.
